            Case 7:19-cr-00324-NSR Document 39 Filed 07/27/20 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                                  THE CHARLES L. BRIEANT, JR.
                       FEDERAL BUILDING AND UNITED STATES COURTHOUSE
                                      3OO QUARROPAS ST.
                                WHITE PLAINS, NEW YORK 10601
                                          914-390-4251

                                                                         USDC SDNY
Chambers of                                                              Document
Hon, Paul E. Davison                                                     Electronically Filed
United States Magistrate Judge                                           Doc #
                                                                         Date Filed: 7/27/20
United States District Court
Southern District of New York
----------------------------------------------------------X
United States of America,
                            Plaintiff                                SCHEDULING ORDER
         -against-

Bornwakim Pilgrim,                                                              7:20-MJ-7643 UA

                              Defendant
----------------------------------------------------------X

TO ALL PARTIES:

The Court has scheduled a Bail Hearing for August 10, 2020 at 1:00 p.m. before Magistrate Judge Paul E.
Davison. To access the conference, counsel should call 877-336-1839 and use access code 5999739.
Members of the press and public may call the same number but will not be permitted to speak during the
conference.

Dated: July 27,2020
       White Plains, New York

                                                              SO ORDERED:

                                                              s/     PED

                                                              PAUL E. DAVISON
                                                              United States Magistrate Judge
